Case: 12-30754       Document: 00512143356         Page: 1     Date Filed: 02/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 14, 2013
                                     No. 12-30754
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

Dr. DENNIS LARAVIA,

                                                  Plaintiff - Appellant

v.

FRED CERISE, Individually and in His Official Capacity as Vice President,
Louisiana State University System; KIM LEBLANC, Individually and in His
Official Capacity as Chairman of LSU Family Medicine, LSUHSC-NO; LARRY
HOLLIER, Individually and in His Official Capacity as Chancellor of
LSUHSC-NO; CHARLES ZEWE, Individually and in His Official Capacity as
Vice President, LSU; KURT SCOTT, Individually and in His Official Capacity
as Hospital Administrator for LSU BMC; THE BOARD OF SUPERVISORS OF
LOUISIANA STATE UNIVERSITY AND AGRICULTURAL AND
MECHANICAL COLLEGE,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:08-CV-352


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30754          Document: 00512143356    Page: 2   Date Filed: 02/14/2013

                                      No. 12-30754

      Louisiana State University hired Dr. Dennis LaRavia to create a medical
Residency Program in Bogalusa, Louisiana. LaRavia was later removed from his
position as Program Director and filed suit against defendants in Louisiana
State court, raising several different claims. Defendants removed to federal
district court, in which they moved successfully for summary judgment. That
judgment is not in dispute here; this appeal concerns only the costs borne by
defendants that the district court ordered LaRavia to pay.
      On January 13, 2011, defendants filed a Bill of Costs, seeking
reimbursement for $12,073.60 of expenses. LaRavia objected on January 20,
2011, challenging only $1,093.60 of the costs sought. On June 15, 2012, a deputy
clerk of the district court filed a Taxation of Costs, concluding that LaRavia owed
$11,488.60 to defendants—only $585.00 less than they requested.
      Nearly one month later, on July 12, 2012, plaintiff moved for leave to file
a concededly late motion to review the Taxation. The motion did not explain why
plaintiff failed timely to move for review. On July 16, 2012, plaintiff also filed a
notice of appeal from the Taxation of Costs. The district court dismissed
plaintiff’s motion for leave “in view of the pending appeal and untimely filing,
with no cause for its lateness.” On appeal, LaRavia contends that the district
court abused its discretion in taxing costs to him.
      Federal Rule of Civil Procedure 54(d)(1) authorizes a court clerk to “tax
costs on 14 days’ notice.”1 The district “may review the clerk’s action” on “motion
served within the next 7 days.”2 LaRavia conceded below and does not challenge
here that he did not timely move for review of the Taxation of Costs. Nor does
he challenge the district court’s dismissal of his motion for leave. “[A] party's
failure to seek review of a clerk’s costs order in the district court constitutes a




      1
          FED. R. CIV. P. 54(d)(1).
      2
          Id.

                                           2
    Case: 12-30754     Document: 00512143356      Page: 3   Date Filed: 02/14/2013

                                   No. 12-30754

waiver of the right to challenge that order on appeal.”3 Accordingly, we AFFIRM
the district court’s taxation of costs.




      3
         CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 2679 (2012)
(citing Prince v. Poulos, 876 F.2d 30, 34 (5th Cir. 1989)).

                                          3